                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

   COREY CORTEZ ABERNATHY,                       )
                                                 )
             Petitioner,                         )
                                                 )
   v.                                            )          No.    3:21-CV-24-CLC-HBG
                                                 )
   JAMES DEAL,                                   )
                                                 )
             Respondent.                         )

                                     JUDGMENT ORDER

         For the reasons in the memorandum filed contemporaneously with this Order, Petitioner’s

  motion for leave to proceed in forma pauperis [Doc. 12] is GRANTED, and the Clerk is

  DIRECTED to TRANSFER this entire action to the United States Court of Appeals for the Sixth

  Circuit, pursuant to 28 U.S.C. § 1631 and In re Sims, 111 F.3d 45, 47 (6th Cir. 1997), and to

  CLOSE this case.

         SO ORDERED.

         ENTER:

                                                     /s/
                                                     CURTIS L. COLLIER
                                                     UNITED STATES DISTRICT JUDGE



ENTERED AS A JUDGMENT
    s/ John L. Medearis
   CLERK OF COURT




 Case 3:21-cv-00024-CLC-HBG Document 14 Filed 04/01/21 Page 1 of 1 PageID #: 59
